EXHIBIT 10.8

EXECUTION COPY

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT, dated as of
September 30, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Subordination Agreement”) is among KANSAS CITY
SOUTHERN DE MÉXICO, S.A. DE C.V., a corporation with variable capital (sociedad
anónima de capital variable) organized under the laws of Mexico (the
“Borrower”), and each of the undersigned Persons (such capitalized term, and
other terms used in this Subordination Agreement, to have the meanings set forth
in Article I) and each other Person that may from time to time become a party
hereto in its capacity as a lender of a loan or advance to a Subordinated
Debtor, as defined below (collectively, in such capacity, the “Subordinated
Creditors”), in favor of JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative
agent and as collateral agent for the Secured Parties (together with its
successors thereto in such capacities, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
August 30, 2010 (as modified from time to time prior to the date hereof, the
“Existing Credit Agreement”), among the Borrower, the lenders party thereto from
time to time, The Bank of Nova Scotia, as administrative agent (the “Existing
Administrative Agent”), Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo Financiero Scotiabank Inverlat, as collateral agent, and The
Bank of Nova Scotia and Banc of America Securities LLC, as joint lead arrangers
and joint bookrunners;

WHEREAS, the Subordinated Debtors and the Subordinated Creditors are party to
that certain Intercompany Subordination Agreement, dated as of August 30, 2010
(the “Existing Subordination Agreement”), in favor of the Existing
Administrative Agent for the benefit of the Secured Parties under (and as
defined in) the Existing Credit Agreement;

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
various financial institutions and other Persons from time to time parties
thereto (the “Lenders”), JPMCB, as Administrative Agent and certain other
institutions as joint lead arrangers, joint bookrunners, and as syndication and
documentation agents, the Lenders and the Issuers have agreed to extend
Commitments to make (or participate in) Credit Extensions to the Borrower;

WHEREAS, the Borrower and each Subsidiary Guarantor as of the date hereof and,
if applicable, each other Subsidiary of the Borrower which joins this
Subordination Agreement pursuant to a Joinder in substantially the form attached
as Annex I (collectively, the “Subordinated Debtors”) are now or may hereafter
become indebted or otherwise obligated to the Subordinated Creditors in respect
of Indebtedness related to or resulting from, or non-equity investments by, any
Subordinated Creditor (all



--------------------------------------------------------------------------------

such present and future Indebtedness or obligations owing to or investments made
by the Subordinated Creditors (whether created directly or acquired by
assignment or otherwise), and all interest, premiums and fees, if any, thereon
and all other amounts payable in respect thereof and all rights and remedies of
the Subordinated Creditors with respect thereto being collectively referred to
as the “Intercompany Subordinated Debt”);

WHEREAS, pursuant to the terms of the Credit Agreement, each Subordinated
Creditor is required to execute and deliver this Subordination Agreement or a
Joinder Agreement substantially in the form attached as Annex I; and

WHEREAS, in connection with the execution of the Credit Agreement, the parties
hereto desire to amend and restate the Existing Subordination Agreement to be in
favor of the Administrative Agent and to effect such other changes as further
set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce (i) the Lenders and the
Issuer to make Credit Extensions to the Borrower pursuant to the Credit
Agreement, and (ii) certain of the Secured Parties to enter into Hedging
Agreements, the parties hereto hereby agree as follows.

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Subordination Agreement, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the recitals.

“Existing Administrative Agent” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Existing Subordination Agreement” is defined in the recitals.

“JPMCB” is defined in the preamble.

“Intercompany Subordinated Debt” is defined in the recitals.

“Lenders” is defined in the recitals.

 

2



--------------------------------------------------------------------------------

“paid in full” and “payment in full” means the prior indefeasible payment in
cash in full of all Senior Indebtedness. For purposes of this Subordination
Agreement, the Senior Indebtedness shall not be deemed to have been paid in full
until the Secured Parties shall have received full payment of the Senior
Indebtedness in cash (other than indemnity obligations not yet due and payable)
and all Letters of Credit issued under the Credit Agreement have expired, been
terminated or been Cash Collateralized in full and in amount satisfactory to the
Issuer.

“Senior Indebtedness” is defined in clause (a) of Section 2.1.

“Subordinated Creditors” is defined in the preamble.

“Subordinated Debtors” is defined in the recitals.

“Subordination Agreement” is defined in the preamble.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Subordination Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

ARTICLE II

AGREEMENT

SECTION 2.1. Agreement to Subordinate. (a) Each of the Subordinated Debtors and
the Subordinated Creditors agrees that the Intercompany Subordinated Debt is and
shall be subordinate and junior, to the extent and in the manner hereinafter set
forth, in right of payment to the payment in full of all Obligations of the
Subordinated Debtors now existing or hereafter arising under or in connection
with any Loan Document (including (i) interest (including interest accruing
after the filing of a petition initiating any proceeding referred to in clause
(a) of Section 2.2, whether or not allowed or allowable as a claim in such
proceeding), and (ii) the reduction of the “credit exposure” of a Secured Party
under a Hedging Agreement) (the “Senior Indebtedness”). The Subordinated Debtors
and the Subordinated Creditors waive notice of acceptance of this Subordination
Agreement by the Secured Parties, and notice of and consent to the making,
amount and terms of the Senior Indebtedness which may exist or be created from
time to time and any renewal, extension, amendment or modification thereof, and
any other action which any Secured Party in its sole and absolute discretion may
take or omit to take with respect thereto. The provisions of this Section shall
constitute a continuing offer made for the benefit of and to all Secured
Parties, and each Secured Party is hereby irrevocably authorized to enforce such
provisions.

(b) No Subordinated Debtor shall make, and no Subordinated Creditor shall
receive or accept from any Obligor, any payment in respect of any Intercompany
Subordinated Debt if any Default of the nature set forth in Section 8.1.1 or
Section 8.1.9 of the Credit Agreement, or any other Event of Default, shall have
occurred and be continuing or would result therefrom.

 

3



--------------------------------------------------------------------------------

(c) Subject to the provisions of this Subordination Agreement and the Credit
Agreement, the Subordinated Debtors will be permitted to make, and the
Subordinated Creditors will be entitled to receive and retain, payments on the
Intercompany Subordinated Debt.

SECTION 2.2. In Furtherance of Subordination. (a) Upon any distribution of all
or any of the assets of any Subordinated Debtor or any Subordinated Creditor in
the event of:

(i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to such Subordinated Debtor or such Subordinated Creditor,
or to its creditors, as such, or to its assets,

(ii) any liquidation, dissolution or other winding up of such Subordinated
Debtor or such Subordinated Creditor (other than one permitted by clause (a) of
Section 7.2.10 of the Credit Agreement), whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or

(iii) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of such Subordinated Debtor or such Subordinated
Creditor,

then, and in any such event, unless the Administrative Agent (at the direction
of the Required Lenders) shall otherwise agree in writing, the Administrative
Agent shall receive payment in full of all amounts due or to become due (whether
or not the Senior Indebtedness has been declared due and payable prior to the
date on which the Senior Indebtedness would otherwise have become due and
payable) on or in respect of all Senior Indebtedness (including post-petition
interest, whether or not allowed or allowable as a claim) before the
Subordinated Creditors or anyone claiming through or on their behalf (including
any receiver, trustee, or otherwise) are entitled to receive, or make any demand
for, any payment on account of principal of (or premium, if any) or interest on
or other amounts payable in respect of the Intercompany Subordinated Debt, and
to that end, any payment or distribution of any kind or character, whether in
cash, property or securities, which may be payable or deliverable in respect of
the Intercompany Subordinated Debt in any such case, proceeding, dissolution,
liquidation or other winding up or event, shall be paid or delivered directly to
the Administrative Agent for the application (in the case of cash) to, or as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of the Senior Indebtedness until the Loan Repayment Date.

(b) If any proceeding, liquidation, dissolution, winding up or similar case or
proceeding referred to in clause (a) above is commenced by or against any
Subordinated Debtor or any Subordinated Creditor,

(i) the Administrative Agent is hereby irrevocably authorized and empowered (in
its own name or in the name of such Subordinated Debtor, such Subordinated
Creditor or otherwise), but shall have no obligation, to demand, sue

 

4



--------------------------------------------------------------------------------

for, collect and receive every payment or distribution in respect of the
Intercompany Subordinated Debt above and give acquittance therefor and to file
claims and proofs of claim and take such other action (including voting the
Intercompany Subordinated Debt or enforcing any security interest or other lien
securing payment of the Intercompany Subordinated Debt) as the Administrative
Agent (or, in the absence of direction from the Administrative Agent, the other
Secured Parties) may deem necessary or advisable for the exercise or enforcement
of any of the rights or interests of the Secured Parties hereunder; provided,
that in the event the Administrative Agent or the Secured Parties take such
action, the Administrative Agent or the Secured Parties shall apply all proceeds
first, to the payment of the costs of enforcement of this Subordination
Agreement, and second, to the pro rata payment, prepayment and/or Cash
Collateralization of the Senior Indebtedness as set forth in the Credit
Agreement; and

(ii) the Subordinated Creditors shall duly and promptly take such reasonable
action as the Administrative Agent (or, in the absence of direction from the
Administrative Agent, the other Secured Parties (at the direction of the
Required Lenders)) may reasonably request (A) to collect the Intercompany
Subordinated Debt for the account of the Secured Parties and to file appropriate
claims or proofs of claim in respect of the Intercompany Subordinated Debt,
(B) to execute and deliver to the Administrative Agent such powers of attorney,
assignments, or other instruments as the Administrative Agent may reasonably
request in order to enable them to enforce any and all claims with respect to,
and any security interests and other liens securing payment of, the Intercompany
Subordinated Debt, and (C) to collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Intercompany Subordinated Debt.

(c) All payments or distributions of assets of any Subordinated Debtor, whether
in cash, property or securities upon or with respect to the Intercompany
Subordinated Debt which are received by the Subordinated Creditors contrary to
the provisions of this Subordination Agreement or the Credit Agreement shall be
received and held for the benefit of the Secured Parties, shall be segregated
from other funds and property held in trust by the Subordinated Creditors and
shall be forthwith paid over to the Administrative Agent in the same form as so
received (with any necessary indorsement) to be applied, (in the case of cash)
to, or held as collateral (in the case of noncash property or securities) for,
the payment or prepayment of the Senior Indebtedness, whether matured or
unmatured, in accordance with the terms of this Subordination Agreement and the
Credit Agreement.

(d) The Administrative Agent is hereby authorized to demand specific performance
of this Subordination Agreement, whether or not any Subordinated Debtor or any
Subordinated Creditor shall have complied with any of the provisions hereof
applicable to it, at any time when the Subordinated Creditors or any one of them
shall have failed to comply with any of the provisions of this Subordination
Agreement applicable to it. The Subordinated Creditors hereby irrevocably waive
any defense (other

 

5



--------------------------------------------------------------------------------

than the defense of payment in full of the Senior Indebtedness) based on the
adequacy of a remedy at law which might be asserted as a bar to such remedy of
specific performance.

SECTION 2.3. No Enforcement or Commencement of Any Proceedings. Each
Subordinated Creditor agrees that, until the Loan Repayment Date has occurred,
it will not accelerate the maturity of the Intercompany Subordinated Debt or
take any action to cause any Intercompany Subordinated Debt to become payable
prior to its stated maturity, exercise any remedies (including the assertion of
any claims, motions, objections or arguments) or commence, or join with any
creditor other than the Secured Parties in commencing, any proceeding referred
to in clause (a) of Section 2.2. The Subordinated Creditors also agree not to,
directly or indirectly, whether in connection with an event or proceeding
referred to in clause (a) of Section 2.2 or otherwise, take any action that
would be in violation of, or inconsistent with, or result in a breach of, this
Subordination Agreement or to challenge or contest (i) the validity, perfection,
priority or enforceability of any Senior Indebtedness or the Liens held by the
Administrative Agent, for the benefit of the Lenders, to secure the payment,
performance or observance of all or any part of the Senior Indebtedness,
(ii) the rights of the Lenders set forth in any of the Loan Documents with
respect to any such Lien, or (iii) the validity or enforceability of any of the
Loan Documents.

SECTION 2.4. Rights of Subrogation. The Subordinated Creditors agree that no
payment or distribution to any of the Secured Parties pursuant to the provisions
of this Subordination Agreement shall entitle the Subordinated Creditors to
exercise any rights of subrogation in respect thereof until the Loan Repayment
Date has occurred. The Subordinated Creditors agree that the subordination
provisions contained herein shall not be affected by any action, or failure to
act, by any Secured Party which results, or may result, in affecting, impairing
or extinguishing any right of reimbursement or subrogation or other right or
remedy of the Subordinated Creditors against the Subordinated Debtors.

SECTION 2.5. Subordination Legend; Further Assurances. The Subordinated
Creditors and the Subordinated Debtors will cause each note and instrument (if
any) evidencing the Intercompany Subordinated Debt to be endorsed with the
following legend:

“The indebtedness evidenced by this instrument is subordinated to the prior
payment in full (as defined in the Amended and Restated Intercompany
Subordination Agreement, dated as of September 30, 2011) of the Senior
Indebtedness pursuant to, and to the extent provided in, the Amended and
Restated Intercompany Subordination Agreement by the maker hereof and payee
named herein in favor of the Secured Parties and any person now or hereafter
designated as their agent.”

Each of the Subordinated Debtors and the Subordinated Creditors hereby agree to
mark its books of account in such a manner as shall be effective to give proper
notice of the effect of this Subordination Agreement and will, in the case of
any Intercompany Subordinated Debt not evidenced by any note or instrument,
following the occurrence and continuation of a Default of the nature set forth
in Section 8.1.1 or Section 8.1.9 of

 

6



--------------------------------------------------------------------------------

the Credit Agreement or any other Event of Default, upon the Administrative
Agent’s request and to the extent permitted by applicable law, cause such
Intercompany Subordinated Debt to be evidenced by an appropriate note or
instrument or instruments endorsed with the above legend. Each of the
Subordinated Creditors and the Subordinated Debtors will at its expense and at
any time and from time to time promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
that the Administrative Agent may reasonably request to protect any right or
interest granted or to enable the Administrative Agent to exercise and enforce
their rights and remedies hereunder.

SECTION 2.6. No Change in or Disposition of Intercompany Subordinated Debt. The
Subordinated Creditors will not, without the prior written consent of the
Administrative Agent, except as otherwise permitted by the Credit Agreement:

(a) sell, assign, transfer, endorse, pledge, encumber or otherwise Dispose of
any of the Intercompany Subordinated Debt;

(b) permit the terms of any of the Intercompany Subordinated Debt to be changed
in such a manner as to have a material adverse effect upon the rights, or
interests of any Secured Party; or

(c) upon the occurrence and during the continuation of any Default of the nature
set forth in Section 8.1.1 or Section 8.1.9 of the Credit Agreement or any other
Event of Default, take, or permit to be taken, any action to assert, collect or
enforce the Intercompany Subordinated Debt or any part thereof.

SECTION 2.7. Agreement by each Subordinated Debtor. Each Subordinated Debtor
agrees that it will not make any payment on any of the Intercompany Subordinated
Debt, or take any other action, in contravention of the provisions of this
Subordination Agreement.

SECTION 2.8. Obligations Hereunder Not Affected. All rights and interest of the
Administrative Agent and the other Secured Parties hereunder, and all agreements
and obligations of the Subordinated Creditors and the Subordinated Debtors
hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any document evidencing Senior
Indebtedness;

(b) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Indebtedness, or any other amendment or waiver of or
any consent to departure from any of the documents evidencing or relating to the
Senior Indebtedness;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty or Loan
Document, for all or any of the Senior Indebtedness;

 

7



--------------------------------------------------------------------------------

(d) any failure of any Secured Party to assert any claim or to enforce any right
or remedy against any other party hereto under the provisions of any Loan
Document;

(e) any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason (other than payment in full of the Senior
Indebtedness), including any claim of waiver, release, surrender, alteration or
compromise, and any defense (other than the defense of payment in full of the
Senior Indebtedness) or setoff, counterclaim, recoupment or termination
whatsoever by reason of invalidity, illegality, nongenuineness, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Senior Indebtedness (which each Subordinated Debtor and each Subordinated
Creditor hereby waives any right to or claim of until the Termination Date to
the maximum extent permitted by applicable law); and

(f) any other circumstance which might otherwise constitute a defense (other
than the defense of payment in full of the Senior Indebtedness) available to, or
a discharge of, any Subordinated Debtor in respect of the Senior Indebtedness or
the Subordinated Creditors in respect of this Subordination Agreement.

This Subordination Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, reorganization or similar event
of any Subordinated Debtor or otherwise, all as though such payment had not been
made. The Subordinated Creditors acknowledge and agree that the Secured Parties
may, without notice or demand and without affecting or impairing the
Subordinated Creditors’ obligations hereunder, from time to time (i) take or
hold security for the payment of the Senior Indebtedness and exchange, enforce,
foreclose upon, waive and release any such security, and (ii) exercise or
refrain from exercising any rights against the Borrower or any other Person.

SECTION 2.9. Waivers and Consents. (a) Each Subordinated Creditor waives the
right to compel that any assets or property of any Subordinated Debtor, any
other guarantor of the Senior Indebtedness or any other Person be applied in any
particular order to discharge the Senior Indebtedness. Each Subordinated
Creditor expressly waives the right to require that the Administrative Agent
proceed against the Collateral, any Subordinated Debtor, any other guarantor of
the Senior Indebtedness or any other Person, or to pursue any other remedy in
its power which such Subordinated Creditor cannot pursue and which would lighten
such Subordinated Creditor’s burden, notwithstanding that the failure of the
Administrative Agent to do so may thereby prejudice such Subordinated Creditor.
Each Subordinated Creditor agrees that it shall not be discharged, exonerated or
have its obligations hereunder to the Secured Parties reduced by (i) the
Administrative Agent’s delay in proceeding against or enforcing any remedy
against any Subordinated Debtor, any other guarantor of the Senior Indebtedness
or any other Person; (ii) the Administrative Agent releasing any Subordinated
Debtor, any other guarantor of the Senior Indebtedness or any other Person from
all or any part of the Senior Indebtedness; or (iii) the discharge of any
Subordinated Debtor, any other guarantor of the Senior Indebtedness or any other
Person by an operation of law or

 

8



--------------------------------------------------------------------------------

otherwise, with or without the intervention or omission of the Administrative
Agent. Any Secured Party’s vote to accept or reject any plan of reorganization
relating to any Subordinated Debtor, any other guarantor of the Senior
Indebtedness or any other Person, or any Secured Party’s receipt on account of
all or part of the Senior Indebtedness of any cash, securities or other property
distributed in any bankruptcy, reorganization or insolvency case, shall not
discharge, exonerate, or reduce the obligations of any Subordinated Creditor
hereunder to the Secured Parties.

(b) Each Subordinated Creditor waives all rights and defenses arising out of an
election of remedies by the Administrative Agent, even though that election of
remedies, including any nonjudicial foreclosure with respect to any property or
assets securing the Senior Indebtedness, has impaired the value of such
Subordinated Creditor’s rights of subrogation, reimbursement or contribution
against any Subordinated Debtor, any other guarantor of the Senior Indebtedness
or any other Person. Each Subordinated Creditor expressly waives any rights or
defenses it may have by reason of protection afforded to any Subordinated
Debtor, any other guarantor of the Senior Indebtedness or any other Person with
respect to any Senior Indebtedness pursuant to any anti-deficiency laws or other
laws of similar import which limit or discharge the principal debtor’s
indebtedness upon judicial or nonjudicial foreclosure of any property or assets
securing the Senior Indebtedness.

(c) Each Subordinated Creditor agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Indebtedness made by the Administrative
Agent may be rescinded in whole or in part by such Person, and any Senior
Indebtedness may be continued, and the Senior Indebtedness or the liability of
any Subordinated Debtor, any other guarantor thereof or any other Person
obligated thereunder, or any right of setoff with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent, in
each case without notice to or further assent by such Subordinated Creditor,
which will remain bound under this Agreement and without impairing, abridging,
releasing or affecting the subordination and other agreements provided for
herein.

(d) Each Subordinated Creditor waives any and all notice of the creation,
renewal, extension or accrual of any Senior Indebtedness and notice of or proof
of reliance by the Secured Parties upon this Agreement. The Senior Indebtedness,
and any of them, shall be deemed conclusively to have been created, contracted
or incurred, and the consent to create the obligations of any Subordinated
Debtor in respect of the Intercompany Subordinated Debt shall be deemed
conclusively to have been given, and all dealings between the Subordinated
Debtors and the Secured Parties shall be deemed conclusively to have been
consummated, in reliance upon this Agreement. Each Subordinated Creditor
acknowledges and agrees that the Secured Parties have relied upon the
subordination and other agreements provided for herein in consenting to the
Intercompany Subordinated Debt. Each Subordinated Creditor waives any protest,
demand for payment and notice of default.

 

9



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Representations and Warranties. Each Subordinated Creditor and each
Subordinated Debtor hereby represent and warrant as follows:

(a) no default exists in respect of any Intercompany Subordinated Debt;

(b) the Subordinated Creditors own the Intercompany Subordinated Debt now
outstanding free and clear of any Lien other than Liens created pursuant to or
permitted under the Loan Documents;

(c) the execution, delivery and performance of this Subordination Agreement is
within its powers and this Subordination Agreement has been duly authorized by
all necessary action; and

(d) this Subordination Agreement constitutes a legal, valid and binding
obligation of each Subordinated Creditor and each Subordinated Debtor,
enforceable in accordance with its terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

SECTION 3.2. Loan Document. This Subordination Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

SECTION 3.3. Binding on Successors, Transferees and Assigns; Continuing
Agreement. This Subordination Agreement shall remain in full force and effect
until the Termination Date has occurred, shall be jointly and severally binding
upon each Subordinated Debtor and each Subordinated Creditor and their
respective successors, transferees and assigns and shall inure to the benefit of
and be enforceable by each Secured Party and its successors and permitted
transferees and assigns. This Subordination Agreement is a continuing agreement
of subordination and the Secured Parties may, from time to time and without
notice to the Subordinated Creditors, extend credit to or make other financial
arrangements with each Subordinated Debtor in reliance hereon.

SECTION 3.4. Amendments, Waivers. No amendment or waiver of any provision of
this Subordination Agreement, nor any consent or any departure by the
Subordinated Creditors or the Subordinated Debtors herefrom, shall in any event
be effective unless the same shall be in writing and signed by each party
hereto, and then such waiver, amendment or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of any Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right, and every right, power or remedy of
the Secured Parties shall continue in full force and effect until such right,

 

10



--------------------------------------------------------------------------------

power or remedy is specifically waived in a writing executed or authorized by
the Secured Parties.

SECTION 3.5. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Subordinated Creditor or Subordinated Debtor, in care
of the Borrower) set forth in the Credit Agreement or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice, if transmitted by facsimile, shall be deemed
given when the confirmation of transmission thereof is received by the
transmitter.

SECTION 3.6. Severability. Wherever possible each provision of this
Subordination Agreement shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Subordination
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Subordination Agreement.

SECTION 3.7. Cumulative Rights. The rights, powers and remedies of the Secured
Parties under this Subordination Agreement shall be in addition to all rights,
powers and remedies given to such Persons by virtue of any contract, statute or
rule of law, all of which rights, powers and remedies shall be cumulative and
may be exercised successively or concurrently. The parties hereto expressly
acknowledge and agree that the Secured Parties are intended, and by this
reference expressly made, third party beneficiaries of the provisions of this
Subordination Agreement.

SECTION 3.8. Governing Law, Entire Agreement, etc. THIS SUBORDINATION AGREEMENT
WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Subordination
Agreement and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

SECTION 3.9. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SUBORDINATION
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER, ANY
SUBORDINATED CREDITOR OR SUBORDINATED DEBTOR IN CONNECTION HEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, NEW YORK COUNTY;

 

11



--------------------------------------------------------------------------------

PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED FOR THE BORROWER SET FORTH BELOW ITS NAME ON THE SIGNATURE
PAGES OF THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES THE JURISDICTION OF ANY OTHER COURTS TO WHICH IT MAY BE
ENTITLED TO, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE SUBORDINATION AGREEMENT.

SECTION 3.10. Section Captions. Section captions used in this Subordination
Agreement are for convenience of reference only, and shall not affect the
construction of this Subordination Agreement.

SECTION 3.11. Execution in Counterparts. This Subordination Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 3.12. Provisions Define Relative Rights. This Subordination Agreement is
intended solely for the purpose of defining the relative rights of the
Administrative Agent and the Secured Parties, on the one hand, and the
Subordinated Creditors, on the other hand, and no other Person shall have any
right, benefit or other interest under this Subordination Agreement.

SECTION 3.13. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT (ON BEHALF OF
ITSELF AND EACH OTHER SECURED PARTY) AND EACH OTHER PARTY HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, SUCH

 

12



--------------------------------------------------------------------------------

LENDER, THE ISSUER, SUCH SUBORDINATED CREDITOR OR SUBORDINATED DEBTOR IN
CONNECTION THEREWITH. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND
THE ISSUERS ENTERING INTO THE LOAN DOCUMENTS.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Intercompany Subordination Agreement to be duly executed and delivered as of the
date first above written.

 

SUBORDINATED DEBTORS: KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact and Treasurer ARRENDADORA
KCSM, S. de R.L. de C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer

HIGHSTAR HARBOR HOLDINGS MEXICO,

S. de R.L. de C.V.

By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer MTC PUERTA
MEXICO, S. de R.L. de C.V By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer VAMOS A MEXICO,
S.A. de C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer

 

14



--------------------------------------------------------------------------------

SUBORDINATED CREDITORS: KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact and Treasurer ARRENDADORA
KCSM, S. de R.L. de C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer

HIGHSTAR HARBOR HOLDINGS MEXICO,

S. de R.L. de C.V.

By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer MTC PUERTA
MEXICO, S. de R.L. de C.V By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer VAMOS A MEXICO,
S.A. de C.V. By:  

/s/ Michael W. Cline

  Name: Michael W. Cline   Title: Attorney-in-fact & Treasurer

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Robert P. Kellas

  Name: Robert P. Kellas   Title: Executive Director

 

16



--------------------------------------------------------------------------------

Annex I

Form of Joinder to Intercompany Subordination Agreement

Joinder No.     (this “Joinder”), dated as of [            ], to the Amended and
Restated Intercompany Subordination Agreement, dated as of September 30, 2011
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Subordination Agreement”) among KANSAS CITY SOUTHERN DE MÉXICO,
S.A. DE C.V., corporation with variable capital (sociedad anónima de capital
variable) organized under the laws of Mexico, and each of the other Persons
party thereto (such capitalized term, and other terms used in this Joinder, to
have the meanings set forth in Article I of the Subordination Agreement), in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent and as collateral
agent for the Secured Parties (together with its successors thereto in such
capacities, the “Administrative Agent”), is entered into by the undersigned
Persons (each, a “New Party”).

Each New Party hereby agrees as follows:

SECTION 1.1 Joinder. Each New Party by signing below hereby agrees to become a
[Subordinated Debtor]/[Subordinated Creditor] under the Subordination Agreement
with the same force and effect as if originally named therein as a [Subordinated
Debtor]/[Subordinated Creditor], and such New Party hereby (a) agrees to all of
the terms and conditions of the Subordination Agreement applicable to it as a
[Subordinated Debtor]/[Subordinated Creditor] thereunder and (b) agrees that the
representations and warranties made by it as a [Subordinated
Debtor]/[Subordinated Creditor] under Section 3.1 of the Subordination Agreement
are incorporated herein by reference and made as of such New Party as of the
date hereof. Each reference to a [Subordinated Debtor]/[Subordinated Creditor]
in the Subordination Agreement shall be deemed to include such New Party and the
Subordination Agreement is hereby incorporated by reference.

SECTION 1.2 Effectiveness. This Joinder shall become effective, as to each New
Party, upon the execution hereof by such New Party and the delivery of this
Joinder to the Administrative Agent.

SECTION 1.3 Governing Law. THIS SUBORDINATION AGREEMENT WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 1.4 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS JOINDER, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE NEW PARTY, THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER, ANY
SUBORDINATED CREDITOR OR

 

17



--------------------------------------------------------------------------------

SUBORDINATED DEBTOR IN CONNECTION HEREWITH MAY BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, NEW YORK COUNTY; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT IN
THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED FOR THE BORROWER SET
FORTH BELOW ITS NAME ON THE SIGNATURE PAGES OF THE CREDIT AGREEMENT. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE JURISDICTION OF ANY OTHER
COURTS TO WHICH IT MAY BE ENTITLED TO, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH PARTY HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE JOINDER.

SECTION 1.5 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF
AND EACH OTHER SECURED PARTY) AND EACH OTHER PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, THE ISSUER, SUCH SUBORDINATED CREDITOR OR SUBORDINATED
DEBTOR IN CONNECTION THEREWITH. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH
LENDER AND THE ISSUERS ENTERING INTO THE LOAN DOCUMENTS.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Joinder to be duly executed and
delivered as of the date first above written.

 

[New Party] By:  

 

  Title:

 

19